                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

                                                 §
                                                 §
JANICE OUHRABKA,                                 §
                                                 §
        Plaintiff                                § CIVIL ACTION NO. 4:20-CV-00215-RWS
                                                 §
v.                                               §
                                                 §
EXELTIS USA, INC.
                                                 §
        Defendant.                               §
                                                 §

                                   NOTICE OF APPEARANCE

        PLEASE TAKE NOTICE that the undersigned hereby appears as additional counsel for

 Defendant in the above-captioned action. Robert Francois Friedman will remain lead counsel.

 Contact information for the undersigned counsel for Defendants is:

                                        John F. McCarthy
                                   LITTLER MENDELSON, P.C.
                           2001 Ross Avenue, Suite 1500, Lock Box 116
                                    Dallas, Texas 75201-2931
                                     Phone: (214) 880-8100
                                      Fax: (214) 880-0181
                                     jmccarthy@littler.com


        Please enter this appearance on the Court’s docket and electronically notify the

 undersigned of all the filings, notices, motions, etc. at the email address listed above.
         Dated February 8, 2021.                      Respectfully submitted,

                                                      /s/ John F. McCarthy
                                                      Robert F. Friedman
                                                      State Bar No. 24007207
                                                      John F. McCarthy
                                                      State Bar No. 13374500
                                                      Alisa V. Sherbow
                                                      State Bar No. 24113478

                                                      LITTLER MENDELSON, P.C.
                                                      A PROFESSIONAL CORPORATION
                                                      2001 Ross Avenue
                                                      Suite 1500, Lock Box 116
                                                      Dallas, TX 75201.2931
                                                      214.880.8100 (Telephone)
                                                      214.880.0181 (Telecopier)
                                                      rfriedman@littler.com
                                                      jmccarthy@littler.com
                                                      asherbow@littler.com

                                                      ATTORNEYS FOR DEFENDANT
                                                      EXELTIS USA, INC.


                                    CERTIFICATE OF SERVICE

         I hereby certify that on February 8, 2021, the foregoing document was electronically filed in the
above and foregoing with the Clerk of the Court, utilizing the ECF system, which sent notification of such
filing to the following:

         Robert E. Goodman, Jr.
         Jessica Anderson
         Kilgore & Kilgore, PLLC
         3109 Carlisle Street
         Dallas, Texas 75204
         reg@kilgorelaw.com
         jea@kilgorelaw.com


                                                /s/ John F. McCarthy
                                                John F. McCarthy


4822-5515-9515.1 106794.1001




                                                  -2-
